COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-254-CV





IN THE INTEREST OF E.J.C., A CHILD	





----------



FROM THE 231
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 6, 2009, we notified appellant that the trial court clerk responsible for preparing the record in this appeal had informed this court that arrangements had not been made to pay for the clerk’s record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  
See 
Tex. R. App. P.
 35.3(a)(2).  We stated that we would dismiss the appeal for want of prosecution unless appellant, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  

Appellant sent a letter to this court on October 19, 2009, stating she is indigent and forwarding a copy of an Affidavit of Inability to Pay she filed in the trial court on July 22, 2008.  We notified appellant on October 20, 2009, that the affidavit does not satisfy the requirements of an affidavit of indigence for appeal.  
See
 Tex. R. App. P. 20.1.  We stated that appellant should file an affidavit complying with Tex. R. App. P. 20.1 with the trial court by November 2, 2009.  Appellant failed to do so and has therefore failed to make arrangements for payment of the clerk’s record. 

Because appellant has not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution. 
  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 37.3(b), 42.3(b).

Appellant shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL:  GARDNER, WALKER, and MCCOY, JJ.

                                      

DELIVERED:  November 19, 2009 

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4
.